Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.
 
Specification
The amendment to the specification filed 16 June 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The scope of the description of a trough appears to be limited to original claims 1 and 3.  Any subject matter added to the specification should be commensurate therewith.  The amendment to the specification adds much more subject matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The amendment filed adding Fig. 2C is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The scope of the description of a trough appears to be limited to original claims 1 and 3.  Any subject matter added to the specification should be commensurate therewith.  The amendment to the specification adds much more subject matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
As mentioned above, the original disclosure does not appear to suggest all of the presently claimed features with respect to the trough of claim 3.  Nevertheless, the claims have been examined as written wherein an interior surface of a gas line also is included the claimed surface of a portion.  Clarification and/or correction is requested.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In addition to the seed layer now recited in intermediate layer now recited in claim 1, claim 7 goes on to recite a stack of alternating layer of the transition metal material and a rare earth metal.  However, it is not clear how all of these layers interact and are positioned with respect to one another.  In order to expedite examination, the features of claim 1 and claim 7 will be considered separately where necessary.  Clarification and/or correction is requested.
Claim 1 now recites “a seed layer comprising hydrogen radicals…”.  However, there is no indication in the original disclosure that the seed layer comprises hydrogen radicals, rather it is disclosed that the layer is “formed” of hydrogen radicals, wherein the hydrogen radicals are also disclosed as reacting.  In order to expedite examination, Examiner has assumed that the features are commensurate,  Clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2006/0040508 to Ji et al. in view of U.S. Patent Pub. No. 2019/0185997 to Lin et al., U.S. Patent Pub. No. 2008/0107825 to Ishizaka et al. and U.S. Patent Pub. No. 2004/0191545 to Han et al.
Regarding claim 1: Ji et al. disclose a chamber component substantially as claimed and comprising:  a halogen (i.e. corrosive gas) resistant coating on a surface of the chamber component, wherein the halogen resistant coating comprises:  a transition metal-containing layer having a thickness of about 10nm to about 1.5um (10-1500nm), wherein the transition metal-containing layer comprises a material selected from a group consisting of tantalum, titanium, niobium, alloys thereof, alloys of tantalum or titanium with a rare earth metal and combinations thereof; wherein the halogen resistant coating uniformly covers the portion (statement of a determined thickness range has been interpreted as a “uniform” covering).  See, for example, abstract and paras. 16-23.
However, Ji et al. fail to disclose the portion has an aspect ratio of length to diameter or depth to width of about 10:1 to about 300:1.
Lin et al. teach providing a transition metal-containing layer protective coating on a surface of a portion of a chamber component in a chamber where it may be potentially exposed to halogens wherein the portion has an aspect ratio of length to diameter or depth to width of about 10:1 to about 
Thus, it would have been obvious to one of one of ordinary skill in the art at the time the application was effectively filed to have provided the coating of Ji et al. on a surface of a portion of a chamber component in a chamber where it may be potentially exposed to halogens wherein the portion has an aspect ratio of length to diameter or depth to width of about 10:1 to about 300:1 in order to protect the same from exposure to process gases including the halogens as taught by Lin et al.
Ji et al. and Lin et al. disclose the component substantially as claimed and as set forth above. 

Ji et al. and Lin et al. fail to disclose the component further comprising a seed layer having a thickness of about 1nm to about 1.5µm, wherein the transition metal-containing layer covers the seed layer, and wherein the seed layer comprises or is formed by hydrogen radicals.
Ishizaka et al. disclose a chamber component, comprising:  a halogen (i.e. corrosive gas) resistant coating on a surface of the chamber component, wherein the halogen resistant coating comprises:  a transition metal-containing layer having a thickness of about 10nm to about 1.5um (10-1500nm), wherein the transition metal-containing layer comprises a material selected from a group consisting of tantalum, titanium, niobium, alloys thereof, alloys of tantalum or titanium with a rare earth metal and combinations thereof; wherein the halogen resistant coating uniformly covers the portion (statement of a controllable thickness has been interpreted as a “uniform” covering).  
A plurality of layers may be formed, such that a first layer can be considered a seed layer and a next layer is considered the transition metal-containing layer.  Further, Ishizaka et al. disclose providing hydrogen radicals to form each of the layers.  With respect to the thickness of the seed layer, a specific thickness is not taught.  However, Ishizaka et al. teach that the multiple layers may be formed and each of the layers may be optimized to have a thickness corresponding to a thin film at a level close to an atomic/molecular level, or a plurality thereof.  The thickness may further be optimized by controlling a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also see, e.g., paras. 22-23, 83-95, 116-131, 138 and Fig. 6.
It is also noted that Lin et al. teach that deposition of layers of up to a few to several angstroms thick (see, e.g., para. 30).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a seed layer having a thickness of about 1nm to about 1.5µm, wherein the transition metal-containing layer covers the seed layer, and wherein the seed layer comprises (or is formed by) hydrogen radicals in modified Ji et al. in order to provide a component with protection against halogen elements as taught by Ishizaka et al.
Modified Lin et al. fails to explicitly disclose an intermediate layer between the seed layer and the transition metal-containing layer, the intermediate layer comprising an inter-diffused solid state phase.
Han et al. disclose annealing/heating (*) a chamber component having a plurality of layers for the purpose of inter-diffusing the layers to form a concentration gradient of species thereby improving bonding to the underlying component and enhancing corrosion resistance (see, e.g., para. 37).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have annealed the layers of modified Lin et al. in order to inter-diffuse the layers to form a concentration gradient of species thereby improving bonding to the underlying component and enhancing corrosion resistance as taught by Han et al.

With respect to claim 2, Lin et al. teach that the protective coating may be provided on a variety of chamber components including a plasma generation unit, a showerhead, a diffuser, a nozzle, a gas distribution assembly and a gas line  (see, e.g., abstract and paras. 3, 21, 55-56 and 58-59).
With respect to claim 3, see above with respect to claim 2.  Additionally, also as addressed above, Lin et al. teach providing a transition metal-containing layer protective coating on a surface of a portion of a chamber component in a chamber where it may be potentially exposed to halogens (see, e.g., abstract and paras. 3, 21, 55-56 and 58-59).  Thus, if an interior surface of a gas line is exposed to halogens it would be obvious to one of ordinary skill in the art in possession of prior teachings set forth herein and exercising ordinary creativity, common sense and logic to have provided the portion with the halogen resistant coating as an inner surface of a gas line or as a trough.
With respect to claim 5, in Ji et al., the transition  metal-containing layer further comprises a rare-earth metal selected from a group consisting of yttrium (Y), cerium (Ce), dysprosium (Dy), erbium (Er), europium (Eu), gadolinium (Gd), holmium (Ho), lanthanum (La), lutetium (Lu), neodymium (Nd), praseodymium (Pr), promethium (Pm), samarium (Sm), scandium (Sc), terbium (Tb), thulium (Tm) and ytterbium (Yb).  Again, see abstract and paras. 16-23.
With respect to claim 6, Ishizaka et al. mentions that the film may have a small amount (i.e. trace) of impurities (see, e.g., para. 110).  However, no specific identity of impurities is disclosed.  Nevertheless, the apparatus of Ishizaka et al. may be exposed to at least tantalum chloride based on the processes performed therein, such that it would be obvious to one of ordinary skill in the art that exercising ordinary creativity, common sense and logic, that trace impurities from processes and gases used therein may be found on chamber components.  The courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references 

With respect to claims 7-8, modified Ji et al. disclose the claimed invention substantially as claimed and as described above.

However, modified Ji et al. fail to disclose the component of claim 1, further comprising: the transition metal-containing layer with a total thickness of 10 nm-1.5um, comprising: a stack of alternating layers of the transition metal layer and a rare earth metal layer, wherein: a first layer in the stack of alternating layers is a transition metal layer; layers of the transition metal-containing layer each have a thickness of about 5-100 angstroms (.5-10nm); and layers of the rare earth metal each have a thickness of about 1-4 angstroms (.1-.4-nm), wherein the layers of the rare earth metal prevent crystal formation in the layers of the transition metal.
With respect to claim 7, Ishizaka et al. disclose that a plurality of layers may be formed and that the composition thereof may be adjusted. Additionally, as detailed above, Ji et al. teach a layer comprising a transition metal and a rare earth metal in order to form a protective coating for a chamber component (abstract).  It follows that a plurality of layers based on the combined teachings of Ishizaka et al. and Ji et al. reads on alternating layers of a transition metal-containing metal layer and a rare earth metal for forming a protective coating for a chamber component. 
Additionally with respect to claims 7 and 8, as detailed above, Ishizaka et al. teach that a plurality of layers (and therefore the overall thickness of layers) may be provided to the desired thickness.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or remain unpersuasive for reasons addressed above and further elaborated below.
Applicant is welcome to original claim 3, without continuation of the new matter and clarity issues addressed above.  Original claim 3 is not commensurate to present claim 3,  as present claim 3 includes all features of amended claim 1, wherein claim 1 has been extensively and specifically amended in ways that  were not originally disclosed with respect to all of the original features of claim 3 or any specifically and clearly related embodiment of the specification.  Thus, issues remain.  
As mentioned in the previous office action, proposed amended features of the specification and the drawings are also not commensurate to original claim 3.  They are much more detailed.  Therefore, issues remain here too.
In response to Applicant’s remarks, Examiner also notes that the bar for addition and amendment of subject matter to the drawings and specification (or claims) is not that the subject matter “largely adapted” from the original disclosure.  It must be fully adapted therefrom or inherent thereto.
Finally, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716